DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed fluid cannels that converge as recited in Claim 2, and the claimed fins or baffles of Claims 5 and 13, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
	The term “converge” as recited in Claim 2 is interpreted to mean that the “at least two of the three fluid channels” move toward each other in at least one region of the claimed heat exchanger and intersect to become a single channel at the point of convergence.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites in part “allowing the at least three fluid streams to enter the electrochemical reactor” however it is unclear how the three fluid streams enter the electrochemical reactor because the claims lack a structural relationship between the claimed electrochemical reactor and the heat exchanger. This renders the scope of the claim indefinite because it is unclear if the three fluid streams of the heat exchanger 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-12, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AIMONE.
	Regarding Claim 1, AIMONE discloses a multi-fluid heat exchanger comprising at least three fluid inlets (Fig. 2, including five illustrated inlets comprising two inlets 220, three inlets 240) and at least three fluid channels (Fig. 2, three channels 210 and channel 120), wherein each of the at least three fluid channels has a minimum dimension of no greater than 30 mm (para. 18-19, microchannels may comprise 

    PNG
    media_image1.png
    476
    431
    media_image1.png
    Greyscale

 AIMONE Fig. 2 illustrating thermally conductive block 200 containing converging fluid channels, see also [0019]
	Regarding Claim 2, AIMONE further discloses the heat exchanger of claim 1, wherein at least two of the three fluid channels converge (as illustrated by Fig. 2 where channels converge at 120).
	Regarding Claim 3, AIMONE further discloses the heat exchanger of claim 1, formed without any brazing or soldering (the block 200 of Fig. 2 lacks brazing or soldering as claimed).  
	Regarding Claim 4, AIMONE further discloses the heat exchanger of claim 1, wherein the heat exchanger is of unitary construction (para.6 including the three dimensionally printed and sintered block 200 of Fig. 2).
Claim 7, AIMONE further discloses the heat exchanger of claim 1, wherein only one layer of material separates two fluid channels, wherein said layer is no greater than 5 mm in thickness. For example, Fig. 2 illustrates there is “only one layer of material” that separates fluid channels and para. 18 teaches the wall thickness of microchannels may be between 10 microns and 500 microns which is within and anticipates the claimed range.  
	Regarding Claim 9, AIMONE further discloses a method of making a multi-fluid heat exchanger, comprising forming at least three fluid inlets; and forming at least three fluid channels communicating therewith, wherein each of the at least three fluid channels has a minimum dimension of no greater than 30 mm; and wherein the heat exchanger is of unitary construction (Fig. 2 para. 5-13, the channels may be 1 mm or less as taught by para. 5, and may be formed by various methods including three dimensional printing as taught by para. 6).  
	Regarding Claim 10, AIMONE further discloses the method of claim 9, comprising making the heat exchanger from one material (Fig. 2, matrix 200 may be one material as taught by para. 6-13 where matrix 200 may be a thermally conductive corrosion resistant material).  
	Regarding Claim 11, AIMONE further discloses the method of claim 9, wherein at least two of the fluid channels converge (as shown by Fig. 2 and discussed above).  
	Regarding Claim 12, AIMONE further discloses the method of claim 9, comprising no brazing or soldering (Fig. 2 illustrates a unitary structure lacking brazing or soldering as claimed).  
Claim 14, AIMONE further discloses the method of claim 9, wherein the heat exchanger is made via additive manufacturing (para. 6).  
	Regarding Claim 15, AIMONE further discloses a method of using a multi-fluid heat exchanger, wherein the heat exchanger comprises at least three fluid inlets and at least three fluid channels, wherein each of the at least three fluid channels has a minimum dimension of no greater than 30 mm (each as discussed above with respect to Claim 1 and shown by Fig. 2), the method comprising feeding at least three fluid streams into the fluid inlets and exhausting at least one fluid stream from the heat exchanger (as shown by Fig. 2 including three fluid streams 240 and two fluid streams 220).  
	Regarding Claim 16, AIMONE further discloses the method of claim 15, comprising allowing at least two of the at least three fluid streams to come in contact with one another (Fig. 2 illustrating flow fields 220 contacting each other at reaction zone 120 where the channels converge).  
	Regarding Claim 17, AIMONE further discloses the method of claim 15, comprising utilizing the heat exchanger with an electrochemical reactor (the fluidic device of Fig. 2 comprises a microreactor including reaction zone 120 and heat transfer channels 210 and thus the heat exchange may be utilized with an electrochemical reactor as claimed).  AIMONE also teaches the microreactor may include a microchannel heat exchanger and a microchannel reactor.
	Regarding Claim 20, AIMONE further discloses the method of claim 15, wherein one of the at least three fluid streams is adjacent to or sandwiched between two other of .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 5, 6, 8, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AIMONE in view of US2006/0147370 to Mathias et al.
	Regarding Claims 5 and 13, AIMONE discloses the heat exchanger of claim 1 and the method of claim 9, however does not disclose fins or baffles in at least one of the fluid channels.  
	MATHIAS discloses a heat exchanger comprising fins or baffles in at least one of the fluid channels (Fig. 2b, ribs 33) which provide improved flow pattern control and structural support within the channel (para. 173).
	Before the earliest effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified AIMONE to comprise fins or baffles in the fluid channels and the motivation for doing so would have been to provide improved flow pattern control and structural support within the channel as taught by MATHIAS.
	Regarding Claim 6, AIMONE discloses the heat exchanger of claim 1, however does not disclose a catalyst in at least one of the fluid channels.
	MATHIAS discloses a catalyst in at least one of the fluid channels of a heat exchanger (para. 184, reaction catalyst 60 in microchannel 56).  The catalyst improves 
	Before the earliest effective filing date of the claimed invention it would have been obvious to have provided a catalyst in at least one of the fluid channels of the microchannel device of AIMONE. The motivation for doing so would have been to improve reaction efficiency as taught by MATHIAS.
	Regarding Claim 8, AIMONE discloses the heat exchanger of claim 1, however does not disclose a minimum dimension of one fluid channel is at least twice as large as a minimum dimension of another fluid channel.  
	MATHIAS discloses the size and position of microchannels may vary and Fig. 2a illustrates a microchannel 32a of at least twice as large minimum dimension as the microchannels 32c (para. 173). In addition, different channel size can correspond to various applications of the microchannel device such. For example, an advantage of a combined milli-channel and microchannel process is the combined application of homogeneous combustion with additional heat exchangers to preheat and recover heat (para. 158).
	Before the earliest effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified AIMONE such that a minimum dimension of one fluid channel is at least twice as large as a minimum dimension of another fluid channel as taught by MATHIAS. The motivation for doing so would have been to use ribs within a microchannel to form a plurality of microchannels of smaller dimension thus providing improved structural support, while also utilizing 
	Regarding Claim 18, AIMONE discloses the method of claim 17, however does not disclose allowing the at least three fluid streams of the heat exchanger to enter the electrochemical reactor.  
	MATHIAS discloses heat exchange fluid streams of the heat exchanger enter an electrochemical reactor such as that illustrated by Figure 5 depicting the combined reactor and heat exchanger microchannel device which combines heat exchange and reaction processing within an integrated unit (para. 194).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify AIMONE to comprise the claimed method wherein allowing the at least three fluid streams of the heat exchanger to enter the electrochemical reactor in order to combine heat exchange and reaction processing within an integrated unit as taught by MATHIAS.
	Regarding Claim 19, AIMONE discloses the method of claim 18, however does not disclose introducing the exhaust of at least one fluid stream into an absorption cooling device, or into a water recycle apparatus, or into a carbon dioxide harvesting apparatus, or combinations thereof.  
	MATHIAS discloses introducing the exhaust of at least one fluid stream from the microchannel heat exchange portion into an absorption cooling device (Fig. 5, Fig. 6, para. 200 exhaust flue collect exhaust fluids and exit to a heat exchanger which is an “absorption cooling device” as claimed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729